Execution Version


PERFORMANCE GUARANTY
PERFORMANCE GUARANTY (this “Guaranty”), dated as of September 23, 2020, by Fox
Sports Net, LLC, a Delaware limited liability company (“FSN”), in favor of
Credit Suisse AG, New York Branch, as the Administrative Agent under the Loan
Agreement (as defined below) for the benefit of itself, each Lender, each
Secured Party and, with respect to any Indemnified Losses, any other Indemnified
Party (the “Administrative Agent”), during the period from and including the
date hereof to but excluding the Guaranty Termination Date (as defined below).
Capitalized terms used herein that are not otherwise defined shall have the
meaning ascribed thereto in the Loan Agreement.
WHEREAS, concurrently herewith, the Originators are entering into that certain
Initial Purchase and Sale Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Initial Purchase and Sale
Agreement”), among the Originators and Diamond Sports Finance SPV, LLC (the
“Borrower”);
WHEREAS, from time to time following the Closing Date, certain JV Originators
may enter into one or more JV Purchase and Sale Agreements (as amended,
restated, supplemented or otherwise modified from time to time, the “JV Purchase
and Sale Agreements”), among the applicable JV Originator(s) and the Borrower;
WHEREAS, concurrently herewith, FSN and the Borrower are entering into a credit
facility pursuant to, among other agreements, a Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among FSN, as Initial Servicer, the Borrower, Wilmington
Trust, National Association, as Collateral Agent, Paying Agent and Account Bank,
the lenders from time to time party thereto and the Administrative Agent;
WHEREAS, in accordance with the Loan Agreement, it is a condition precedent to
the effectiveness of the Loan Agreement that FSN provide this performance
guaranty in favor of the Administrative Agent, for the benefit of itself, each
Lender, each Secured Party and, with respect to any Indemnified Losses, any
other Indemnified Party;
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, FSN hereby agrees:
Section 1.Performance Guaranty. (a) FSN hereby irrevocably and unconditionally
guarantees the due and punctual performance and observance by each Specified FSN
Entity, as Originator or JV Originator or in its individual capacity or any
other capacity under the Transaction Documents to which any Specified FSN Entity
is a party, of its obligations under the Transaction Documents and of all of the
terms, covenants, conditions, agreements and undertakings to be performed or
observed by any Specified FSN Entity, in any capacity, under the Transaction
Documents in accordance with the terms hereof and thereof including any
agreement of any Specified FSN Entity, in any capacity, to pay any money under
the Transaction Documents (all such terms, covenants, conditions, agreements and
undertakings to be performed or observed by any Specified FSN Entity, in any
capacity, being collectively referred to as the “Guaranteed Obligations”), in
each case after any applicable grace periods or notice requirements, according
to


1



--------------------------------------------------------------------------------





the terms of the Transaction Documents; provided, however, that FSN shall not be
liable to make any payment in respect of a Guaranteed Obligation (each, a
“Guaranteed Payment Obligation”) until two (2) Business Days (as used herein, a
“Business Day” shall refer to a day other than a Saturday or a Sunday on which
commercial banks are open for business in New York City) following receipt by
FSN of written notice from the Administrative Agent that such a Guaranteed
Payment Obligation is due that has not been satisfied by any Specified FSN
Entity, in any relevant capacity under the Transaction Documents . In the event
that any Specified FSN Entity, in any relevant capacity, shall fail in any
manner whatsoever to perform or observe any of the Guaranteed Obligations when
the same shall be required to be performed or observed (after any applicable
grace periods and notice requirements, according to the terms of the applicable
Transaction Document, and the notice requirements set forth in the preceding
sentence), then FSN will itself duly perform or observe, or cause to be duly
performed or observed, such Guaranteed Obligation, and it shall not be a
condition to the accrual of the obligation of FSN hereunder to perform or
observe any Guaranteed Obligation, or to cause such Guaranteed Obligation to be
performed or observed, that the Administrative Agent shall have first made any
request of or demand upon or given any notice to FSN (other than the notice
required pursuant to the preceding sentence) or to any Specified FSN Entity or
its successors or assigns, or have instituted any action or proceeding against
FSN or any Specified FSN Entity or its successors or assigns in respect thereof.
The obligations of FSN hereunder shall be unsubordinated and rank pari passu
with the senior unsecured debt of FSN. FSN hereby agrees that its obligations
hereunder shall be unconditional, irrespective of (i) the validity, regularity
or enforceability of any Transaction Document, any change therein or amendment
thereto, the absence of any action by Administrative Agent or any Secured Party
to assert any claim or demand or to exercise or enforce any right or remedy
under the provisions of any Transaction Document or otherwise, any waiver or
consent by any Specified FSN Entity, in any capacity, with respect to any
provision thereof, the recovery of any judgment against any Specified FSN
Entity, in any capacity, or any action to enforce the same, or any other
circumstances which may otherwise constitute a legal or equitable discharge or
defense of a guarantor and (ii) any difference between the law selected as the
governing law of any applicable Transaction Document and the law selected as the
governing law of this Guaranty. FSN covenants that this Guaranty will not be
discharged except by complete performance and satisfaction in full of the
Guaranteed Obligations. Notwithstanding anything to the contrary contained
herein, this Guaranty shall be discharged in its entirety on the Guaranty
Termination Date; provided, however, that this Guaranty shall not be discharged
on the Guaranty Termination Date in respect of any claims made pursuant to and
in accordance with this Guaranty prior to the Guaranty Termination Date, which
have not yet been satisfied. For the avoidance of doubt and notwithstanding
anything to the contrary herein or in any Transaction Document, this Guaranty is
a guaranty of payment and performance and not of collection. The Administrative
Agent shall not be obligated to enforce or exhaust its remedies against any
Specified FSN Entity or under any Transaction Document before proceeding to
enforce this Guaranty. For the sake of clarity, and without limiting the
foregoing, it is expressly acknowledged and agreed that the Guaranteed
Obligations do not include the payment or guaranty of any amounts to the extent
such amounts constitute recourse with respect to a Pool Receivable by reason of
the insolvency, bankruptcy, lack of creditworthiness or other financial
inability to pay of the related Obligor.


2



--------------------------------------------------------------------------------





(b)    FSN herby waives (i) promptness and diligence; (ii) notice of the
incurrence of any additional obligations by any Specified FSN Entity; (iii)
notice of any actions taken by the Administrative Agent, any Lender or any
Secured Party under any Transaction Document; (iv) acceptance of this Guaranty
and reliance thereon by the Administrative Agent, each Lender and each Secured
Party; (v) any failure of any Secured Party to disclose to any DSG Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties, or prospects of any other DSG Party now or
hereafter known to such Secured Party, and any duty of any Secured Party to
disclose such information and (vi) presentment, demand of payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to the
Guaranteed Obligations, and all other formalities of every kind in connection
with the enforcement of the Guaranteed Obligations, the omission of or delay in
which might constitute grounds for relieving FSN of its obligations under this
Guaranty.
(c)    FSN, in respect of any amounts owing from any Specified FSN Entity, in
any capacity under the Transaction Documents, that are paid by FSN pursuant to
the provisions of this Guaranty to any third party, shall be subrogated to all
rights of such third party to receive payments of such amounts from any
Specified FSN Entity; provided, however, that FSN shall be entitled to enforce,
or to receive any payments arising out of or based upon, such right of
subrogation only after all amounts payable under the Loan Agreement and all
Guaranteed Payment Obligations have been paid in full.
(d)    FSN further agrees that, to the extent that any Guaranteed Payment
Obligation is made by or on behalf of any Specified FSN Entity, which Guaranteed
Payment Obligation or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, set aside and/or required to be repaid to any
Specified FSN Entity or the estate, trustee, receiver or any other party
relating to any Specified FSN Entity, including FSN, under any bankruptcy law,
state or federal law, common law or equitable cause then, to the extent of the
amount so set aside or required to be repaid, the Guaranteed Payment Obligation
or part thereof which had been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date such initial
payments, reduction or satisfaction occurred.
Section 2.    Representation and Warranties. FSN hereby represents and warrants
as follows:
(a)    Organization and Powers. FSN is (i) duly organized, validly existing and
in good standing (to the extent such concept exists in the relevant
jurisdictions) under the laws of Delaware, (ii) has the corporate or other
organizational power and authority to participated in the transactions
contemplated by this Guaranty and the other Transaction Documents and to
execute, deliver and perform its obligations under each Transaction Document to
which it is a party, and (iii) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
the case of clause (iii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Authorization and Enforceability. This Guaranty has been duly authorized,
executed and delivered by FSN and constitutes, and each other Transaction
Document to which it is to be a party, when executed and delivered by FSN, will
constitute, a legal, valid and binding


3



--------------------------------------------------------------------------------





obligation of FSN, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(c)    No Violation. The transactions contemplated by this Guaranty and the
other Transaction Documents (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Transaction
Documents, (ii) will not violate the limited liability company agreement of FSN,
(iii) will not violate any requirements of Applicable Law applicable to FSN,
(iv) will not conflict with, result in any breach or (without notice or lapse of
time or both) a default under any other agreement or instrument to which FSN is
a party or by which it or any of its properties is bound and (v) will not result
in the creation or imposition of any Lien on any asset of the FSN except Liens
created under the Transaction Documents, except in the case of each of clauses
(i), (iii) and (iv) to the extent that the failure to obtain or make such
consent, approval, registration, filing or action, or such violation, as the
case may be, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
Section 3.    Covenants.
(a)    Covenants in Loan Agreement and Other Transaction Documents. All
covenants of or with respect to the Performance Guarantors made in the Loan
Agreement or in any other Transaction Document (as they apply to FSN) are
repeated herein as though fully set forth herein and FSN agrees to comply with
such covenants.
(b)    Further Assurances. FSN shall do such further acts and things, and
execute and deliver to the Administrative Agent such additional assignments,
agreements, powers of attorney and instruments, as are necessary or desirable to
carry into effect the purposes of this Guaranty or the other Transaction
Documents or to better assure and confirm unto the Administrative Agent and the
other Secured Parties their rights, powers and remedies hereunder. If FSN fails
to perform any of its agreements or obligations under this Section 3(b), then
the Administrative Agent may, upon notice to FSN, perform such agreement or
obligation to the extent practicable, and the actual and reasonable
out-of-pocket expenses of the Administrative Agent incurred in connection
therewith shall be payable by FSN upon the Administrative Agent‘s demand
therefor.
Section 4.    Miscellaneous.
Section 4.1    Notices. All notices to FSN under this Guaranty, until FSN
furnishes written notice to the contrary, shall be in writing and mailed,
electronically mailed (with confirmation thereof by reply email from the
intended recipient or a read receipt (provided that an automatically generated
out-of-office reply shall not constitute a read receipt)), faxed or hand
delivered to: 10706 Beaver Dam Rd., Cockeysville, MD 21030; Attention: Lucy
Rutishauser; Email:     lrutisha@sbgtv.com; ncwittich@sbgtv.com;
dbochenek@sbgtv.com.


4



--------------------------------------------------------------------------------





Section 4.2    Governing Law. THIS GUARANTY, AND ALL MATTERS ARISING FROM OR IN
ANY MANNER RELATING TO THIS GUARANTY, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.
Section 4.3    Submission to Jurisdiction. The Administrative Agent may enforce
any claim arising out of this Guaranty in any State or federal court having
subject matter jurisdiction and located in New York, New York. For the purpose
of any action or proceeding instituted with respect to any such claim, FSN
hereby irrevocably submits to the jurisdiction of such courts. FSN irrevocably
consents to the service of process out of said courts by mailing a copy thereof,
by registered mail, postage prepaid, to FSN, as the case may be, and agrees that
such service, to the fullest extent permitted by law, (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall be taken and held to be valid personal service upon
and personal delivery to it. Nothing herein contained shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or preclude the Administrative Agent from bringing an action or proceeding in
respect hereof in any other country, state or place having jurisdiction over
such action. FSN hereby irrevocably waives, to the fullest extent permitted by
law, any objection which it may have or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court located
in New York, New York and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum.
Section 4.4    Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, ANY CREDIT EXTENSION, THIS GUARANTY OR ANY OTHER DOCUMENTS AND INSTRUMENTS
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS GUARANTY.
Section 4.5    Interpretation. The headings of the sections and other
subdivisions of this Guaranty are inserted for convenience only and shall not be
deemed to constitute a part hereof.
Section 4.6    Attorney’s Cost. FSN agrees to pay all reasonable and actual
out-of-pocket attorney’s fees and disbursements and all other reasonable and
actual out-of-pocket costs and expenses which may be incurred by the
Administrative Agent in the enforcement of this Guaranty, in accordance with the
provisions of Section 12.04 of the Loan Agreement (as if such obligations
applied to FSN in lieu of the Borrower).
Section 4.7    Set-off. The obligations of FSN under this Guaranty shall not be
subject to any counterclaim, setoff, deduction or defense based upon any related
or unrelated claim which FSN may now or hereafter have against the
Administrative Agent or any Secured Party. The Administrative Agent is hereby
authorized (in addition to any other rights it may have under the Loan Agreement
or other Transaction Documents) to setoff, appropriate and apply (without


5



--------------------------------------------------------------------------------





presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by the Administrative
Agent or any other Secured Party (including by any branches or agencies of such
Secured Party) to, or for the account of FSN or any Specified FSN Entity against
amounts owing by FSN hereunder (even if contingent or unmatured).
Section 4.8    Currency of Payment. Any payment to be made by FSN shall be made
in the same currency as designated for payment in the Loan Agreement and such
designation of the currency of payment is of the essence.
Section 4.9    Defined Terms; Rules of Construction. As used herein, the
following terms shall have the meaning set forth below.
“Administrative Agent” has the meaning set forth in the preamble.
“Borrower Obligation” has the meaning set forth in the Loan Agreement.
“Credit Extension” has the meaning set forth in the Loan Agreement.
“FSN” has the meaning set forth in the preamble.
“Guaranteed Obligation” has the meaning set forth in Section 1(a).
“Guaranteed Payment Obligation” has the meaning set forth in Section 1(a).
“Guaranty” has the meaning set forth in the preamble.
“Guaranty Termination Date” shall mean the date upon which each Originator’s
obligations and the Borrower Obligations have been paid in full and the Loan
Agreement and related Transaction Documents have been terminated in accordance
with the terms thereof.
“Indemnified Losses” means “Originator Indemnified Amounts” as defined in the
Initial Purchase and Sale Agreement (and shall include any equivalent term used
in any JV Purchase and Sale Agreement).
“Indemnified Party” means “Originator Indemnified Party” as defined in the
Initial Purchase and Sale Agreement (and shall include any equivalent term used
in any JV Purchase and Sale Agreement).
“JV Originator” has the meaning set forth in the Loan Agreement.
“Loan Agreement” has the meaning set forth in the recitals.
“Lender” has the meaning set forth in the Loan Agreement.
“Originator” has the meaning set forth in the Initial Purchase and Sale
Agreement (and shall include, for the avoidance of doubt, any additional Person
added as “Originator” thereunder from time to time in accordance with Article IX
thereof).


6



--------------------------------------------------------------------------------





“Specified FSN Entity” means each Originator and any JV Originator that becomes
party to any JV Purchase and Sale Agreement from time to time following the
Closing Date.
“Secured Party” has the meaning set forth in the Loan Agreement.
“Transaction Documents” has the meaning set forth in the Loan Agreement.
The foregoing defined terms shall be equally applicable to both the singular and
plural forms of the defined terms. Amounts to be calculated hereunder shall be
continuously recalculated at the time any information relevant to such
calculation changes. All terms used in Article 9 of the UCC in the State of New
York and not specifically defined herein are used herein as defined in such
Article 9, unless the context requires application of another jurisdiction’s
UCC, in which case, such terms are defined as in the UCC of that jurisdiction.
The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Guaranty shall refer to this Guaranty as a whole and not to any particular
provision of this Guaranty, and article, section, subsection, schedule and
exhibit references herein are references to articles, sections, subsections,
schedules and exhibits to this Guaranty unless otherwise specified. The term
“include” and all variations thereon shall mean “include without limitation” and
the term “or” shall include “and/or”. Any reference in this Guaranty to any
agreement means such agreement as it may be amended, restated, supplemented or
otherwise modified from time to time. Any reference in this Guaranty to any law,
statute, regulation, rule or other legislative action shall mean such law,
statute, regulation, rule or other legislative action (and any successor
thereto) as amended, supplemented or otherwise modified from time to time, and
shall include any rule or regulation promulgated thereunder. Unless otherwise
stated in this Guaranty, in the computation of a period of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”
Section 4.10    Binding Effect; Assignability; Amendment. This Guaranty shall be
binding upon and inure to the benefit of the Administrative Agent, on behalf of
each Lender and each Secured Party, and its successors and permitted assigns.
FSN may not (i) assign, transfer, hypothecate or otherwise convey any of its
rights or obligations hereunder or interests herein, or (ii) amend this
Guaranty, in each case, without the express prior written consent of the
Administrative Agent. Any such purported assignment, transfer, hypothecation,
other conveyance, or amendment by FSN without the prior express written consent
of the Administrative Agent shall be void. No amendment or waiver of any
provision of this Guaranty shall be effective unless the same shall be in
writing and signed by the Administrative Agent and FSN.
Section 4.11    No Waiver; Remedies. The failure by the Administrative Agent, at
any time or times, to require strict performance by FSN of any provision of this
Guaranty shall not waive, affect or diminish any right of the Administrative
Agent thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of any breach or default hereunder shall not
suspend, waive or affect any other breach or default whether the same is prior
or subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of FSN
contained in this Guaranty, and no breach or default by FSN hereunder or
thereunder, shall be deemed to have been suspended or waived by the
Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
Administrative Agent and directed to FSN


7



--------------------------------------------------------------------------------





specifying such suspension or waiver. The rights and remedies of the
Administrative Agent under this Guaranty shall be cumulative and nonexclusive of
any other rights and remedies that the Administrative Agent may have under any
other agreement, including the Transaction Documents, by operation of law or
otherwise.
Section 4.12    Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability, and such
prohibition or unenforceability shall not invalidate such provision to the
extent it is not prohibited or unenforceable in any other jurisdiction, nor
invalidate the remaining provisions hereof or thereof.
Section 4.13    Administrative Agent Rights. Notwithstanding any provision
hereof to the contrary, the Administrative Agent shall be entitled to all of the
same rights, protections, immunities and indemnities set forth in the Loan
Agreement as if set forth herein, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




8



--------------------------------------------------------------------------------






IN WITNESS HEREOF, the undersigned have signed this Guaranty as of the date
first written above.
Fox Sports Net, LLC

By: /s/ Christopher Ripley
Name: Christopher Ripley
Title: Chief Executive Officer




[Signature Page to Performance Guaranty]



--------------------------------------------------------------------------------






ACKNOWLEDGEMENT AND AGREEMENT
The Administrative Agent (for the benefit of itself, each Lender, each Secured
Party and, with respect to any Indemnified Losses, any other Indemnified Party)
hereby acknowledges and consents to the provisions of the foregoing Guaranty.
Credit Suisse AG, New York Branch, as Administrative Agent

By: /s/ Enrique Flores
Name: Enrique Flores
Title: Vice President




By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Director










































[Signature Page to Performance Guaranty Acknowledgment]



